The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWANBUDGET UPDATE 13-14 BALANCED GROWTH 1ST QUARTER FINANCIAL REPORT 1st Quarter Financial Report Government of Saskatchewan August 8, 2013 2013-14 1st Quarter Financial Report General Revenue Fund Update INTRODUCTION Through the first quarter of 2013-14, both the economy and the province’s finances generally appear to be tracking consistent with expectations developed for the Budget. However, recent developments in global potash markets do add a degree of uncertainty to expected performance over the coming months. The Saskatchewan economy continues to perform well in 2013. ▪ Potash production was up 18.9 per cent in the first five months of 2013 over the same period last year, reflecting improved demand in most major potash markets. ▪ Employment growth has been stronger-than-expected, averaging 20,900 more jobs through the first half of 2013 than in the first half of 2012.This 3.9 per cent job growth is the fastest rate in the nation.And, the unemployment rate has averaged 4.0 per cent over the same period – the lowest rate in the nation. Through the first 5 months of 2013, Saskatchewan leads national growth in: ▪ average employment weekly earnings; ▪ value of manufacturing sales; and, ▪ value of wholesale trade. Saskatchewan Economic Indicators Change from Population at July 1 (000s) 1,093.9* 20.8* January Per Cent Change Unless Noted Otherwise (year-to-date) Ranking through Employment growth (000s) 1st** June Unemployment rate (%) lowest June Consumer Price Index 6th lowest June Average employment weekly earnings 1st May Value of manufacturing sales 1st May Value of international exports 2nd May Value of retail sales 3rd May Value of wholesale trade 1st May Number of new vehicles sold 5th May Value of building permits -4.0 3rd May Number of housing starts -22.0 8th Mar Investment in new housing construction 3rd May Investment in non-residential building construction -3.9 5th June Source: Statistics Canada *
